Exhibit 10.44
NEWBRIDGE BANCORP
AMENDED AND RESTATED
COMPREHENSIVE EQUITY COMPENSATION PLAN FOR DIRECTORS AND EMPLOYEES
Section 1. Purpose.
     The purpose of the NewBridge Bancorp Amended and Restated Comprehensive
Equity Compensation Plan for Directors and Employees (formerly the LSB
Bancshares, Inc. Comprehensive Equity Compensation Plan for Directors and
Employees) (the “Plan”) is to provide an incentive to employees of NewBridge
Bancorp (successor to LSB Bancshares, Inc.) (the “Company”) and its subsidiaries
to achieve long-range goals, to aid in attracting and retaining employees and
directors of outstanding ability and to closely align their interests with those
of shareholders. This Plan amends and restates the LSB Bancshares, Inc.
Comprehensive Equity Compensation Plan for Directors and Employees approved on
April 21, 2004 (the “2004 Plan”), which, in turn, replaced the following plans:
the 1994 Director Stock Option Plan, the 1986 Employee Incentive Stock Option
Plan, the 1996 Omnibus Stock Incentive Plan and the LSB Bancshares, Inc. Amended
and Restated Deferred Compensation Plan for Directors (collectively, the “Prior
Plans”). No further awards or grants shall be provided under the Prior Plans on
or after the effective date of this Plan, but any awards or grants provided
under the Prior Plans prior to the effective date of this Plan shall remain
outstanding in accordance with their respective terms. This Plan is being
amended and restated in order to bring the 2004 Plan into compliance with
Section 409A of the Internal Revenue Code, including regulations and guidance
issued thereunder (“Section 409A”).
Section 2. Effective Date of Plan.
     Except as otherwise provided herein, the Plan as amended and restated shall
be effective on the date of its approval by the Board.
Section 3. Eligibility.
(a) Any individual who is employed by (including any officer) or who serves as a
member of the board of directors of the Company or any Affiliate shall be
eligible to be selected to receive an Award under the Plan.
(b) An individual who has agreed to accept employment by the Company or an
Affiliate shall be deemed to be eligible for Awards hereunder as of the date of
such agreement.
(c) Holders of options and other types of equity-based awards grated by any
entity acquired by the Company or with which the Company combines are eligible
for grant of Substitute Awards hereunder.
Section 4. Administration.
(a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors, each
of whom shall be independent, within the meaning of and to the extent required
by applicable rulings and interpretations of the National Association of
Securities Dealers, Inc. and the Securities and Exchange Commission, and each of
whom shall be a “Non-Employee Director”, as defined from time to time for
purposes of Section 16 of the Securities Exchange Act of 1934 and the rules
promulgated

 



--------------------------------------------------------------------------------



 



thereunder. The Board may designate one or more directors who meet the above
criteria as alternate members of the Committee who may replace any absent or
disqualified member at any meeting of the Committee. The Committee may issue
rules and regulations for administration of the Plan. It shall meet at such
times and places as it may determine.
(b) Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards (including Substitute Awards) to be grated to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, shares, other
securities, other Awards, or other property, or canceled, forfeited or
suspended, and the methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vi) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan (provided
that any portion of the Plan, instrument or agreement subject to Section 409A
shall be interpreted and administered in compliance with Section 409A);
(vii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any determination and take any action that the Committee
deems necessary or desirable in connection with the administration of the Plan;
provided, however, that any actions and/or determinations by the Committee shall
comply with Section 409A to the extent Section 409A applies to Awards under the
Plan and any portions of the Plan.
(c) All decisions of the Committee shall be final, conclusive and binding upon
all parties, including the Company, any Affiliates, the shareholders and the
Participants.
Section 5. Shares Available For Awards.
(a) Subject to adjustment as provided in this Section 5, a total of Seven
Hundred and Fifty Thousand (750,000) Shares shall be available for issuance
pursuant to Awards under the Plan.
(b) If, after the effective date of the Plan, any Shares covered by an Award
other than a Substitute Award, or to which such an Award relates, are forfeited,
or if such an Award otherwise terminates without the delivery of Shares or of
other consideration, then the Shares covered by such Award, or to which such
Award relates, to the extent of any such forfeiture or termination, shall again
be, or shall become, available for issuance under the Plan. Notwithstanding the
foregoing, to the extent an Award granted hereunder is payable under the express
terms of the Award Agreement entirely in cash or cash installments, the Shares
to which the Award relates shall not count against the limitation specified in
Section (a) and any subsequent payment, exercise, forfeiture, cancellation or
other disposition of such an Award shall not result in any adjustments in the
Shares available for issuance pursuant to this Section 5.
(c) In the event that any Option or other Award granted hereunder (other than a
Substitute Award) is exercised through the delivery of shares, or in the event
that withholding tax liabilities arising from such Option or Award are satisfied
by the withholding of Shares by the Company, the number of Shares available for
Awards under the Plan shall be increased by the number of Shares so surrendered
or withheld.
(d) Any shares delivered pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares.

2



--------------------------------------------------------------------------------



 



(e) In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of (i) the number and type of Shares (or other
securities or property) which thereafter may be made the subject of Awards,
including the aggregate limit specified in Section 5(a), (ii) the number and
type of Shares (or other securities or property) subject to outstanding Awards,
and (iii) the grant, purchase, or exercise price with respect to any Award, or,
if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, however, that the number of Shares subject to any
Award denominated in Shares shall always be a whole number. Provided, however,
that no adjustment shall be made if the adjustment would cause an Award that is
not subject to Section 409A prior to the adjustment become subject to
Section 409A as a result of the adjustment.
(f) Shares underlying Substitute Awards shall not count against the limit
specified in Section 5(a) and shall not reduce the number of Shares remaining
available for issuance under the Plan.
Section 6. Options.
(a) The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine.
(b) The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that except in the case of Substitute Awards, such
purchase price shall not be less than the Fair Market Value of a Share on the
date of grant of such Option. The granting of discounted Non-Qualified Stock
Options in expressly prohibited under this Plan.
(c) The term of each Option shall be fixed by the Committee but shall not exceed
10 years from the date of grant thereof.
(d) The Committee shall determine the time or times at which an Option may be
exercised in whole or in part, and the method or methods by which, and the form
or forms, including, without limitation, cash, Shares, other Awards, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which payment of the exercise
price with respect thereto may be made or deemed to have been made.
(e) The terms of any Incentive Stock Option granted under the Plan shall comply
in all respects with the following provisions to the extent necessary to satisfy
the requirements of Section 422 of the Code:

  (i)   Incentive Stock Options shall be granted only to Participants who are
employees described in Section 422(a)(2) of the Code.

3



--------------------------------------------------------------------------------



 



  (ii)   The Incentive Stock Option exercise price per Share shall be set in the
Award Agreement, and shall not be less than one hundred percent (100%) of the
Fair Market Value of a Share at the time of the grant.     (iii)   The Incentive
Stock Option shall expire not later than 10 years after the grant date, or such
shorter period as may be specified in the Award Agreement. In addition, the
Incentive Stock Option shall lapse and cease to be exercisable no later than
three months following the participant’s termination of Service, unless:

  A.   the Participant’s termination of Service is a result of death or
Disability, in which event the Incentive Stock Option shall lapse and cease to
be exercisable no later than one year after the date of death or Disability; or
    B.   the Participant dies following the termination of Service and while the
Incentive Stock Option is still exercisable, in which event the Incentive Stock
Option shall lapse and cease to be exercisable no later than one year after the
date of death.

  (iv)   The aggregate Fair Market Value, determined as of the Option grant
date, of the Shares with respect to which Incentive Stock Options are first
exercisable during any calendar year by any Participant shall not exceed one
hundred thousand dollars ($100,000). However, to the extent permitted under
Section 422 of the Code, if the exercisability of an Incentive Stock Option is
accelerated by reason of a Change in Control, or otherwise pursuant to Section
6(f) or Section 12(b), any portion of such Option that is not exercisable as an
Incentive Stock Option by reason of the one hundred thousand ($100,000)
limitation shall be treated as a Non-Qualified Stock Option.     (v)   Incentive
Stock Options shall be granted only to an eligible Participant who, at the time
of the Option grant date, does not own stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company; provided,
however, the foregoing restriction shall not apply if at the time of the Option
grant date the exercise price per Share for the Option is at least one hundred
and ten percent (110%) of the Fair Market Value of a Share on the grant date and
such Incentive Stock Option by its terms is not exercisable after the expiration
of five (5) years from the Option grant date.     (vi)   Subject to the
Plan-wide Award limit specified in Section 5(a), the maximum number of Shares
subject to Incentive Stock Option Awards shall be Five Hundred Thousand
(500,000). This Incentive Stock option limitation shall be subject to adjustment
as provided in Section 5(e), but shall not be otherwise subject to adjustment
for forfeited, cancelled or exercised Incentive Stock Options.     (vii)   The
Committee may adopt any other terms and conditions which it determines should be
imposed for the Incentive Stock option to qualify under Section 422 of the Code
and any regulations promulgated thereunder.

(f) The provisions of this Section 6(f) shall apply only to a Participant’s
Employee Awards. Except as otherwise provided in the Award Agreement for the
Option, and subject to any further limitations imposed by Section 6(e) in the
case of any Incentive Stock Option:

4



--------------------------------------------------------------------------------



 



  (i)   upon a Participant’s Involuntary Termination for Cause (including but
not limited to an Involuntary Termination for Cause that occurs after the
Participant would otherwise have been eligible for Retirement), all Options held
by the Participant under Employee Awards shall be canceled as of the date of
termination.     (ii)   upon a Participant’s termination of Service on account
of Disability, a Participant’s voluntary termination of Service on account of
Retirement, or a Participant’s Involuntary Termination without Cause, each
Option held by the Participant under an Employee Award shall be exercisable to
the extent of the total number of Shares subject to the Option, irrespective of
the extent to which such Option would otherwise have been exercisable at the
date of Retirement or Disability pursuant to the terms of the applicable Award
Agreement, and such Option shall otherwise remain in full force and effect in
accordance with its terms.     (iii)   upon a Participant’s termination of
Service on account of death, each Option held by the Participant under an
Employee Award shall be exercisable by the Participant’s estate, or by any
individual who acquires the right to exercise such Option by reason of the
Participant’s death, to the extent of the total number of Shares subject to the
Option, irrespective of the extent to which such Option would have otherwise
been exercisable at the date of death pursuant to the terms of the applicable
Award Agreement, and such Option shall otherwise remain in full force and effect
in accordance with its terms.     (iv)   upon a Participant’s voluntary
termination of Service for any reason other than Retirement, death or
Disability, Options held by the Participant under an Employee Award shall remain
exercisable only for 90 days after such termination (but not after the
expiration date of such Options), and only to the extent such Options were
exercisable at the date of termination pursuant to the terms of the applicable
Award Agreement. However, if the Participant should die within the 90 day period
after such termination of Service, the Options held by the Participant under an
Employee Award may be exercised by the Participant’s estate, or by any
individual who acquires the right to exercise by reason of the Participant’s
death, at any time within a period of one year after the date of death (but not
after the expiration date of the Options) to the extent such Options were
exercisable at the date of termination pursuant to the terms of the applicable
Award Agreement.

(g) The provisions of this Section 6(g) shall apply only to a Participant’s
Director Awards. Except as otherwise provided in the applicable Award Agreement:

  (i)   upon the termination of the Participant’s Service as a director for any
reason after Normal Retirement or at any time by reason of death or Disability,
any unexercised Non-Qualified Stock Options granted under a Director Award shall
be exercisable to the extent of the total number of Shares subject to the
Option, irrespective of the extent to which such Option would otherwise have
been exercisable at the date of termination pursuant to the terms of the
applicable Award Agreement, and such Option shall otherwise remain in full force
and effect in accordance with its terms. In the case of the Participant’s death,
the Option may be exercised by the Participant’s estate, or by any individual
who acquires the right to exercise by reason of the Participant’s death.

5



--------------------------------------------------------------------------------



 



  (ii)   upon the termination of the Participant’s Service as a director prior
to Normal Retirement for any reason other than death or Disability, any
unexercised Non-Qualified Stock Options granted under a Director Award shall
remain exercisable only for 90 days after such termination pursuant to the terms
of the applicable Award Agreement.

(h) It is intended that the Options issued hereunder fall within the safe harbor
provided by Section 409A such that the Options fall outside the scope of
Section 409A and are not required to comply with the Section 409A requirements.
This Plan, the Award Agreements, and the Options will be administered and
interpreted in a manner consistent with the intent set forth in this
Section 6(h).
(i) Options shall not entitled the Participant to any shareholder rights
(including voting and dividends) until the Option has been properly exercised,
the Participant has paid for the Shares and become a holder of record, and then
only with respect to those Shares so purchased.
Section 7. Restricted Stock And Restricted Stock Units.
(a) The Committee is hereby authorized to grant Awards of Restricted Stock and
Restricted Stock Units to Participants.
(b) Shares of Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee may impose, which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate.
(c) Any share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.
(d) The provisions of this Section 7(d) shall apply only to a Participant’s
Employee Awards of Restricted Stock and Restricted Stock Units, except as
otherwise provided in the Award Agreement.

  (i)   upon a Participant’s termination of Service on account of death or
Disability, a Participant’s voluntary termination of Service on account of
Retirement, or a Participant’s Involuntary Termination without Cause, any and
all remaining restrictions with respect to Shares of Restricted Stock or
Restricted Stock Units granted to the Participant under Employee Awards shall
lapse.     (ii)   upon a Participant’s voluntary termination of Service for any
reason other than Retirement, death or Disability, all Shares of Restricted
Stock or Restricted Stock Units held by the Participant under Employee Awards
shall be forfeited as of the date of termination.     (iii)   upon a
Participant’s Involuntary Termination for Cause (including but not limited to an
Involuntary Termination for Cause that occurs after the participant would
otherwise have been eligible for Retirement), all Shares of Restricted Stock or

6



--------------------------------------------------------------------------------



 



      Restricted Stock Units held by the Participant under Employee Awards shall
be forfeited as of the date of termination.

(e) The provisions of this Section 7(e) shall apply only to a Participant’s
Director Awards of Restricted Stock and Restricted Stock Units, except as
otherwise provided in the applicable Award Agreement:

  (i)   upon the termination of the Participant’s Service as a director for any
reason after Normal Retirement or at any time by reason of death or Disability,
any and all remaining restrictions with respect to Shares of Restricted Stock or
Restricted Stock Units granted to the Participant under Director Awards shall
lapse.     (ii)   upon the termination of the Participant’s Service as a
director prior to Normal Retirement for any reason other than death or
Disability, all shares of Restricted Stock or Restricted Stock Units held by the
Participant under Director’s Awards shall be forfeited as of the date of
termination.

(f) The provisions of this Section 7(f) apply only to an Award of Restricted
Stock. Awards of Restricted Stock shall only become unrestricted and vest in the
Participant in accordance with such vesting schedule relating to the service
performance restriction applicable to such Restricted Award as set forth in the
relevant Award Agreement. The restriction period shall be two (2) years and one
day of continued service with the Company (i) as an employee or (ii) as a
director, as applicable, after the date on which such Award is granted unless
the Award Agreement specifically provides otherwise. The Committee may, in its
discretion, establish a shorter restriction period by specifically providing for
such shorter period in the Award Agreement; however, in no event shall the
restriction period be less than one (1) year and one day of continued service
with the Company (i) as an employee or (ii) as a director, as applicable, after
the date on which such Award is granted. During the restriction period
applicable to an Award of Restricted Stock, such Award shall be unvested and a
Participant may not sell, assign, transfer, pledge, encumber or otherwise
dispose of or hypothecate such Award. Upon satisfaction of the vesting schedule
and any other applicable restrictions, terms and conditions, the Participant
shall be entitled to receive delivery of shares of unrestricted stock
representing the Shares of Restricted Stock that have become vested and
unforfeitable on or before the thirtieth (30th) day following vesting.
(g) The provisions of this Section 7(g) apply only to an Award of Restricted
Stock Units. Once the restrictions imposed on an Award of Restricted Stock lapse
and the Restricted Stock Units are vested, the Shares will be delivered to the
Participant on or before the thirtieth (30th) day following vesting. Provided,
however, that if Section 409A applies to an Award of Restricted Stock Units and
the Participant is a Specified Employee at the time of vesting, the Shares shall
not be delivered until the first day of the seventh (7th) month following the
month in which vesting occurs.
(h) It is intended that all Awards of Restricted Stock and Restricted Stock
Units fall within the restricted stock and/or short term deferral exemptions
provided by Section 409A such that the Awards fall outside the scope of
Section 409A and are not required to comply with the Section 409A requirements.
This Plan, the Award Agreements, and the Awards of Restricted Stock and/or
Restricted Stock Units will be administered and interpreted in a manner
consistent with the intent set forth in this Section 7(h).

7



--------------------------------------------------------------------------------



 



(i) Unless specifically provided otherwise in the Award Agreement, neither
Awards of Restricted Stock nor Awards of Restricted Stock Units shall entitle
the Participant to any shareholder rights (including voting and dividends) until
the Awards have fully vested, and Shares have been released from all
restrictions in the case of Restricted Stock, and Shares have been delivered to
the Participant in the case of Restricted Stock Units.
Section 8. Performance Units.
(a) The Committee is hereby authorized to grant Awards of Performance Units to
Participants.
(b) Subject to the terms of the Plan, a Performance Unit granted under the Plan
(i) may be denominated or payable in cash, Shares including, without limitation,
Restricted Stock), other securities, other Awards, or other property and
(ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance Unit,
in whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish and set forth in the Award
Agreement. Subject to the terms of the Plan, the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Unit granted and the amount of any payment or
transfer to be made pursuant to any Performance Unit shall be determined by the
Committee.
(c) The performance period established by the Committee and set forth in the
Award Agreement must be at least twelve consecutive months.
(d) Performance periods may overlap each other from time to time, and the
Committee may set different performance periods for different performance goals.
(e) The Committee shall establish performance goals for each performance period
prior to the commencement of such performance period and the performance goals
shall be set forth in the Award Agreement. The Committee shall also establish in
the Award Agreement a written schedule or schedules for such Performance Units
setting forth the portion of the Award which will be earned or forfeited based
on the degree of achievement, or lack thereof, of the performance goals at the
end of the relevant performance period(s).
(f) In setting performance goals, the Committee may use, but shall not be
limited to, such measures as total shareholder return, return on average equity,
return on average assets, return on average earning assets, net earnings per
share growth, comparisons to peer companies, divisional goals, individual or
aggregate Participant performance or such other measure or measures of
performance as the Committee, in its sole discretion, may deem appropriate.
(g) The provisions of this Section 8(g) shall apply only to a Participant’s
Employee Awards for Performance Units. Except as otherwise provided in the Award
Agreement:

  (i)   in the event of a Participant’s voluntary termination of Service on
account of Retirement prior to the expiration of any performance period
applicable to a Performance Unit granted to the Participant under an Employee
Award, the Participant shall be entitled to receive following the expiration of
such performance period a pro-rata portion of any amount otherwise payable with
respect to, or a pro-rata right to exercise, the Performance Unit.

8



--------------------------------------------------------------------------------



 



  (ii)   upon a Participant’s termination of Service on account of death prior
to the expiration of any performance period applicable to a Performance Unit
granted to the Participant under an Employee Award, the Participant’s estate
shall receive a partial payment with respect to, or a partial right to exercise,
such Performance Unit, based on the level of progress toward achievement of the
applicable performance goals through the date of death as determined by the
Committee.     (iii)   upon a Participant’s termination of Service on account of
Disability prior to the expiration of any performance period applicable to a
Performance Unit granted to the Participant under an Employee Award, the
Participant shall receive a partial payment with respect to, or a partial right
to exercise, such Performance Unit, based on the level of progress toward
achievement of the applicable performance goals through the date of death as
determined by the Committee.     (iv)   upon a Participant’s Involuntary
Termination without Cause prior to the expiration of any performance period
applicable to a Performance Unit granted to the Participant under an Employee
Award, the Participant shall receive a partial payment with respect to, or a
partial right to exercise, such Performance Unit, based on the level of progress
toward achievement of the applicable performance goals through the date of death
as determined by the Committee.     (v)   upon a Participant’s voluntary
termination of Service for any reason other than Retirement, death or
Disability, all Performance Units held by the Participant under an Employee
Award shall be canceled as of the date of termination.     (vi)   upon a
Participant’s Involuntary Termination for Cause (including but not limited to an
Involuntary Termination for Cause that occurs after the participant would
otherwise have been eligible for Retirement), all Performance Units held by the
Participant under Employee Awards shall be canceled as of the date of
termination.

  (h)   The provisions of this Section 8(h) shall apply only to a Participant’s
Director Awards of Restricted Stock and Restricted Stock Units, except as
otherwise provided in the applicable Award Agreement:

  (i)   upon the termination of the Participant’s Service as a director for any
reason after Normal Retirement or at any time by reason of death or Disability
prior to the expiration of any performance period applicable to a Performance
Unit granted to the Participant under Director Award, the Participant (or his
estate) shall receive upon such termination a partial payment with respect to,
or a partial right to exercise, such Performance Unit, based on the level of
progress toward the achievement of the applicable performance goals through such
termination as determined by the Committee.     (ii)   upon the termination of
the Participant’s Service as a director prior to Normal Retirement for any
reason other than death or Disability, all shares of Performance Units held by
the Participant under Director’s Awards shall be canceled as of the date of
termination.

(i) With respect to each Performance Unit, the Participant shall, if the
applicable Performance Goals have been satisfied during the relevant performance
period(s), be entitled to receive payment in an amount equal to the designated
value of each Performance Unit awarded

9



--------------------------------------------------------------------------------



 



times the number of such Performance Units so earned. Payment in settlement of
earned Performance Units shall be made on or before the 30th day following the
conclusion of the applicable performance period(s) in cash, in shares of
unrestricted stock or in Restricted Stock, as the Committee, in its sole
discretion, shall determine and provide in the relevant Award Agreement.
Provided, however, that if, at the time for payment the Participant is a
Specified Employee, payment shall not be made until the first day of the seventh
(7th) month following the month in which payment would otherwise have been made.
Section 9. Stock Appreciation Rights and Other Stock-Based Awards.
(a) The Committee is hereby authorized to grant to Participants such Awards
(including, without limitation, Stock Appreciation Rights and rights to
dividends and dividend equivalents) that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares) as are
deemed by the Committee to be consistent with the purposes of the Plan. Subject
to the terms of the Plan, and subject to Section 409A to the extent it applies
to such rights, the Committee shall determine the terms and conditions of such
Awards. Shares or other securities delivered pursuant to a purchase right
granted under this Section 9 shall be purchased for such consideration, which
may be paid by such method or methods and in such form or forms, including,
without limitation, cash, Shares, other securities, other Awards, or other
property, or any combination thereof, as the Committee shall determine, the
value of which consideration, as established by the Committee, shall, except in
the case of Substitute Awards, not be less than the Fair Market Value of such
Shares or other securities as of the date such purchase right is granted.
(b) The provisions of this Section 9(b) shall apply only to a Participant’s
Employee Awards of Stock Appreciation Rights or Other Stock-Based Awards. Except
as otherwise provided in the Award Agreement for the Stock Appreciation Right or
Other Stock-Based Award:

  (i)   upon a Participant’s Involuntary Termination for Cause (including but
not limited to an Involuntary Termination for Cause that occurs after the
Participant would otherwise have been eligible for Retirement), all Stock
Appreciation Rights and Other Stock-Based Awards held by the Participant under
an Employee Award shall be canceled as of the date of termination.     (ii)  
upon a Participant’s termination of Service on account of Disability, a
Participant’s voluntary Termination of Service on Account of Retirement, a
Participant’s Involuntary Termination without Cause, each Stock Appreciation
Right and Other Stock-Based Award held by the Participant under an Employee
Award, the Participant shall be exercisable to the extent of the total number of
Shares subject to the Stock Appreciation Rights or Other Stock-Based Award,
irrespective of the extent to which such Award would otherwise have been
exercisable at the date of Retirement or Disability pursuant to the terms of the
applicable Award Agreement, and such Stock Appreciation Right or Other
Stock-Based Award shall otherwise remain in full force and effect in accordance
with its terms.     (iii)   upon a Participant’s termination of Service on
account of death, each Stock Appreciation Right and Other Stock-Based Right held
by the Participant under an Employee Award shall be exercisable by the
Participant’s estate, or by any individual who acquires the right to exercise
such Award by reason of the Participant’s death, to the extent of the total
number of Shares subject to the Stock Appreciation Rights or Other Stock-Based
Award, irrespective of the extent to which such Award would otherwise have been
exercisable at

10



--------------------------------------------------------------------------------



 



      the date of Retirement or Disability pursuant to the terms of the
applicable Award Agreement, and such Stock Appreciation Right or Other
Stock-Based Award shall otherwise remain in full force and effect in accordance
with its terms.     (iv)   upon a Participant’s voluntary termination of Service
for any reason other than Retirement, death or Disability, the Stock
Appreciation Rights and Other Stock-Based Awards held by the Participant under
an Employee Award shall remain exercisable only for 90 days after such
termination (but not after the expiration date of such Awards) to the extent
such Awards were exercisable at the date of termination pursuant to the terms of
the applicable Award Agreement. However, if the Participant should die within
the 90 day period after such termination of Service, the Stock Appreciation
Rights and Other Stock-Based Awards held by the Participant under an Employee
Award may be exercised by the Participant’s estate, or by any individual who
acquires the right to exercise by reason of the Participant’s death, at any time
within a period of one year after the date of death (but not after the
expiration date of the Awards) to the extent such Awards were exercisable at the
date of termination pursuant to the terms of the applicable Award Agreement.

(c) The provisions of this Section 9(c) shall apply only to a Participant’s
Director Awards of Stock Appreciation Rights or Other Stock-Based Awards. Except
as otherwise provided in the applicable Award Agreement:

  (i)   upon the termination of the Participant’s Service as a director for any
reason after Normal Retirement or at any time by reason of death or Disability,
any unexercised Stock Appreciation Rights and Other Stock-Based Awards held by
the Participant under a Director Award shall be exercisable to the extent of the
total number of Shares subject to the Stock Appreciation Rights or Other
Stock-Based Award, irrespective of the extent to which such Award would
otherwise have been exercisable at the date of termination pursuant to the terms
of the applicable Award Agreement, and such Stock Appreciation Rights or Other
Stock-Based Award shall otherwise remain in full force and effect in accordance
with its terms.     (ii)   upon the termination of the Participant’s Service as
a director prior to Normal Retirement for any reason other than death or
Disability, all Stock Appreciation Rights and Other Stock-Based Awards held by
the Participant under a Director Award shall be canceled as of the date of
termination.

(d) A Participant’s Stock Appreciation Rights Award shall not entitle the
Participant to dividend equivalents or similar other rights with respect to the
Stock Appreciation Rights Award.
(e) Stock Appreciation Rights Awards, and the related payments to Participants
in settlement of vested Stock Appreciation Rights, are intended to be taxed
under the provisions of Section 83 of the Code, and are not intended to provide
for the deferral of compensation within the meaning of Section 409A. Thus, it is
intended that the Stock Appreciation Rights awarded under this Section 9 fall
outside the scope of Section 409A and are not required to comply with the
Section 409A requirements. The Plan and Stock Appreciation Rights awarded under
this Section 9 will be administered and interpreted in a manner consistent with
the intent set forth in this Section 9(e).

11



--------------------------------------------------------------------------------



 



(f) The base value of each Stock Appreciation Right shall be equal to the Fair
Market Value of a share on the date of the Award. Awards of discounted Stock
Appreciation Rights are expressly prohibited.
(g) This Section 9(g) shall apply to any Other Stock-Based Award that is issued
and is subject to Section 409A. In the case of such an Award, payment of any
such Award shall be made as specifically provided for in the Award Agreement,
and such payment provisions will be in compliance with Section 409A. At the time
of payment, if the Participant is a Specified Employee, no payment will be made
until the first day of the seventh (7th) month following the date the payment
would otherwise have been made under the terms of the Award Agreement if the
Participant had not been a Specified Employee at the time of payment.
Section 10. General Provisions Applicable To Awards.
(a) Each Award shall be evidenced by a written Award Agreement, the terms of
which shall be determined by the Committee.
(b) Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.
(c) Each Award may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award. An Award grated in addition
to or in tandem with another Award may be granted either at the same time as or
at a different time from the grant of such other Award.
(d) Subject to the terms of the Plan and the applicable Award Agreement,
payments or transfers to be made by or to the Company upon the grant, exercise
or payment of an Award may be made in such form or forms as the Committee shall
determine including, without limitation, cash, Shares, or other securities,
other Awards, or other property, or any combination thereof, and may be made in
a single payment or transfer, in installments, or on a deferred basis, in each
case in accordance with rules and procedures established by the Committee.
(e) Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, in no event shall the Company or any Affiliate extend credit or loan
funds to any Participant in connection with the exercise of an Award. The
Company may establish, maintain and/or facilitate a broker-assisted cashless
exercise program.
(f) Unless the Committee shall otherwise determine, no Award and no right under
any Award shall be assignable, saleable, or transferable by a Participant
otherwise than by will or by the laws of descent and distribution, and each
Award, and each right under any Award, shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. The
provisions of this paragraph shall not preclude forfeiture of an Award in
accordance with the terms of the Plan or the applicable Award Agreement.
(g) All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the

12



--------------------------------------------------------------------------------



 



Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions.
(h) If the Committee intends that an Award (other than an Option or Stock
Appreciation Right) to a member of the Executive Group should constitute
“qualified performance-based compensation” for purposes of Section 162(m) of the
Code, the applicable Award Agreement shall include a pre-established formula,
such that payment, retention or vesting of the Award is subject to the
achievement during a performance period or periods, as determined by the
Committee, of a level or levels, as determined by the Committee, or one or more
Performance Measures. For any Award subject to any such pre-established formula,
no more than Fifty- Thousand (50,000) shares of Common Stock can be paid in
satisfaction of such Award to any Participant, subject to adjustment as provided
in Section 5(e). Notwithstanding any provision of this Plan to the contrary, the
Committee shall not be authorized to increase the amount payable under any Award
to which this Section 10(h) applies upon attainment of such pre-established
formula.
Section 11. Change in Control.
(a) Unless specifically provided to the contrary in any Award Agreement, and
notwithstanding any provision herein to the contrary, upon a Change in Control
all outstanding Awards shall become fully vested and exercisable, and any
restrictions applicable to any outstanding Award shall automatically lapse.
(b) Any provision of the Plan or any Award Agreement to the contrary, a
provision may be made in writing in connection with the Change in Control for
the assumption of the Award in connection with the consummation of a Change in
Control.
Section 12. Amendments And Termination.
(a) Except to the extent expressly prohibited by applicable law and unless
otherwise expressly provide in an Award Agreement or in the Plan, the Board may
amend, alter, suspend, discontinue or terminate the Plan or any portion thereof
at any time; provided, however, that:

  (i)   no such amendment, alteration, suspension, discontinuation or
termination shall be made without shareholder approval if such approval is
necessary to comply with any tax or regulatory requirement for which or with
which the Board deems it necessary or desirable to qualify or comply.     (ii)  
no such amendment or alteration shall increase the number of Shares available
for issuance pursuant to Awards under the Plan without shareholder approval.    
(iii)   no such amendment, alteration, suspension, discontinuation or
termination shall be made without the consent of the affected Participant, if
such action would adversely affect the rights of such Participant under any
outstanding Award.

(b) The Committee may waive any conditions or rights under, amend any terms of,
or amend, alter, suspend, discontinue or terminate any Award previously granted,
prospectively or retroactively, without the consent of any affected Participant
or holder or beneficiary of an Award; provided, however, that:

13



--------------------------------------------------------------------------------



 



  (i)   no such action shall impair the vested rights of any affected
Participant or holder or beneficiary under any Award previously granted under
the Plan.     (ii)   except as provided in Section 5(e), no such action shall
reduce the exercise price, grant price or purchase price of any Award
established at the time of grant thereof.     (iii)   the Committee’s authority
under this Section 12(b) is limited in the case of Awards subject to
Section 10(h), as set forth in Section 10(h).

(c) Except as provided in Section 10(h), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including, without limitation, the events
described in Section 5(e)) affecting the Company, or the financial statements of
the Company, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
(d) The Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award Agreement in the manner and to the extent
it shall deem desirable to carry out the purpose and intent of the Plan and the
applicable Award.
(e) Notwithstanding any provision in the Plan to the contrary, no amendment,
adjustment, suspension, discontinuation or termination shall be made or adopted
unless it complies with Section 409A if Section 409A applies to the Award or
portion of the Plan at issue.
Section 13. Miscellaneous.
(a) No employee, director, Participant or other individual shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of employees, directors, Participants or holders or
beneficiaries of Awards under the Plan. The terms and conditions of Awards and
Award Agreements need not be the same with respect to each recipient.
(b) The Committee may delegate to one or more officers or employees of the
Company, or a committee of such officers or employees, the authority, subject to
such terms and limitations as the Committee shall determine, to grant Awards to,
or to cancel, modify, waive rights with respect to, alter, discontinue, suspend
or terminate Awards held by, employees who are not officers or directors of the
Company for purposes of section 16 of the Securities Exchange Act of 1934, as
amended; provided, however, that any delegation to management shall conform with
the requirements of the corporate law of the State of North Carolina and with
the requirements, if any, of the National Association of Securities Dealers,
Inc., in either case as in effect from time to time, and shall also conform with
the requirements of Section 409A to the extent that the actions relate to an
Award subject to Section 409A.
(c) The Company shall be authorized to withhold from any Award grated or any
payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards, or other property) of income or other taxes due
in respect of an Award, its exercise, or any payment or transfer under such
Award or under the Plan and shall take such other action (including, without
limitation, providing for elective payment of such amounts in cash, Shares,
other securities, other Awards or other property by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

14



--------------------------------------------------------------------------------



 



(d) Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional arrangements, and such arrangements may
be either generally applicable or applicable only in specific cases.
(e) The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of the Company or any Affiliate. Further, the
Company or the applicable Affiliate may at any time dismiss a Participant from
employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement or in any
other agreement binding the parties. The receipt of any Award under the Plan is
not intended to confer any rights on the Participant except as set forth in the
applicable Award Agreement.
(f) If any provision of the Plan or any Award Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any individual or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award Agreement, such provision shall be stricken as
to such jurisdiction, individual or Award, and the remainder of the Plan and any
such Award Agreement shall remain in full force and effect.
(g) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other individual. To the extent that any
individual acquires a right to receive payment from the Company pursuant to an
Award, such right shall be no greater than the right of any unsecured general
creditor of the Company.
(h) No fractional Shares shall be issued or delivered pursuant to the Plan or
any Award Agreement, and when any provision hereof may entitle the Participant
to a fractional share, such fractional share shall be disregarded.
Section 14. Duration Of The Plan.
     No Award shall be granted under the Plan after the Expiration Date.
However, unless otherwise expressly provided in the Plan or in an applicable
Award Agreement, any Award granted prior to the Expiration Date shall remain
exercisable or otherwise extend beyond such Expiration Date in accordance with
its terms as set forth in the Award Agreement, and so long as the Award remains
exercisable or otherwise continues in effect the Committee shall retain its
power and authority to amend, alter, adjust, suspend, discontinue, or terminate
any such Award, or to waive any conditions or rights under any such Award, and
the Board shall retain its power and authority to amend the Plan. Provided, that
any such actions by the Committee and/or the Board shall comply with Section
409A to the extent Section 409A applies to any Award.
Section 15. Definitions.
(a) “Affiliate” shall mean any entity that, directly or indirectly, controls, is
controlled by or is under common control with, the Company, as determined by the
Committee.
(b) “Award” shall mean any Option, award of Restricted Stock, Restricted Stock
Unit, Performance Unit, Stock Appreciation Right or other Stock-Based Award
granted under the Plan.

15



--------------------------------------------------------------------------------



 



(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which shall
be signed by the Company or Committee and which may, but need not, be executed
or acknowledged by a Participant.
(d) “Board” shall mean the board of directors of the Company.
(e) “Cause” shall mean, except as provided in the applicable Award Agreement,
any of the following:

  (i)   Use of illegal drugs by the Participant;     (ii)   Any material breach
by the Participant of any covenant causing material injury to the Company or
Affiliate to the business reputation of the Company or Affiliate;     (iii)  
Any willful act or omission of the Participant which is injurious to the Company
or Affiliate or to the business reputation of the Company or Affiliate;     (iv)
  The dishonesty, fraud, malfeasance, negligence or misconduct of the
Participant;     (v)   The conviction of, or entry of a plea of guilty or no
contest to, a felony or crime involving moral turpitude by the Participant;    
(vi)   Failure of the Participant to materially comply with the policies of the
Company and its Affiliates;     (vii)   The continued failure of the Participant
to perform substantially the Participant’s duties with the Company and its
Affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Participant by the Company which specifically identifies the
manner in which the Company believes that the Participant has not substantially
performed the Participant’s duties.     (viii)   Failure of the Participant to
materially follow lawful instructions of the Board.

(f) Unless otherwise provided in the applicable Award Agreement, a “Change in
Control” occurs if there is a “change in control” as defined by Section 409A. As
of the date of the amendment and restatement of this Plan, Section 409A provides
that a “change in control” means (i) a Change of Ownership; (ii) a Change in
Effective Control; or (iii) a Change of Asset Ownership; in each case, as
defined herein.

  (i)   “Change of Ownership” shall be deemed to have occurred on the date one
person (or group) acquires ownership of stock of the Company that, together with
stock previously held, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company, provided that such person (or
group) did not previously own 50% or more of the value or voting power of the
stock of the Company.     (ii)   “Change in Effective Control” shall be deemed
to have occurred on the date either (A) one person (or group) acquires (or has
acquired during the preceding 12 months) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company’s stock or (B) a
majority of the Company’s Board of Directors is replaced

16



--------------------------------------------------------------------------------



 



      during any 12 month period by directors whose election is not endorsed by
a majority of the members of the Company’s Board of Directors prior to such
election.     (iii)   “Change of Asset Ownership” shall be deemed to have
occurred on the date one person (or group) acquires (or has acquired during the
preceding 12 months) assets from the Company that have a total gross fair market
value that is equal to or exceeds 40% of the total gross fair market value of
all the Company’s assets immediately prior to such acquisition.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
(h) “Committee” shall mean the Stock Option and Compensation Committee of the
Board or such other committee as may be designated by the Board.
(i) “Company” shall mean NewBridge Bancorp.
(j) “Director Awards” shall mean Awards granted to the Participant in connection
with or on account of his Service as a member of the board of directors of the
Company or an Affiliate. Awards granted to the participant in connection with or
on account of Service as an employee of the Company or an Affiliate shall not be
considered Director Awards for purposes of the Plan.
(k) “Disability” shall mean the date on which a Participant who has received an
Award becomes totally and permanently disabled as defined herein. A Participant
shall be considered totally and permanently disabled if he (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for at least 3 months under an accident and health plan covering
employees of the Participant’s employer, or (iii) is determined to be totally
disabled by the Social Security Administration.
(l) “Employee Awards” shall mean Awards granted to the Participant in connection
with or on account of his Service as an employee of the Company or an Affiliate.
Awards granted to the Participant in connection with or on account of Service as
a member of the board of directors of the Company or an Affiliate shall not be
considered Employee Awards for purposes of the Plan.
(m) “Executive Group” shall mean every individual who is expected by the
Committee to be both (i) a “covered employee” as defined in Section 162(m) of
the Code as of the end of the taxable year in which payment of the Award may be
deducted by the Company, and (ii) the recipient of compensation of more than
$1,000,000 for that taxable year.
(n) “Expiration Date” shall mean April 21, 2014, the tenth anniversary of the
Plan’s original effective date.
(o) “Fair Market Value” shall mean means the market price per share of the
Company’s Common Stock determined by the Committee, consistent with the
requirements of Sections 409 and 422 of the Code and to the extent consistent
therewith, determined as follows, as of the date specified in the context within
which such term is used:

17



--------------------------------------------------------------------------------



 



  (i)   When there is a public market for the Common Stock, the Fair Market
Value shall be determined by (A) the closing price for a share on the market
trading day on the date of the determination (and if a closing price was not
reported on that date, then the arithmetic mean of the closing bid and asked
prices at the close of the market on that date, and if these prices were not
reported on that date, then the closing price on the last trading date on which
a closing price was reported) on the stock exchange or national market system
that is the primary market for the Shares; and (B) if the shares are not traded
on such stock exchange or national market system, the arithmetic mean of the
closing bid and asked prices for a share on the Nasdaq Small Cap Market for the
day prior to the date of the determination (and if these prices were not
reported on that date, then on the last date on which these prices were
reported), in each case as reported in The Wall Street Journal or such other
source that the Committee considers reliable in its exclusive discretion.    
(ii)   If the Committee, in its exclusive discretion, determines that the
foregoing methods do not apply or produce a reasonable valuation, then Fair
Market Value shall be determined by an independent appraisal that satisfies the
requirements of Code Section 401(a)(28)(C) as of a date within twelve
(12) months before the date of the transaction for which the appraisal is used,
e.g., the date of grant of an Award (the “Appraisal”). If the Committee, in its
exclusive discretion, determines that the Appraisal does not reflect information
available after the date of the Appraisal that may materially affect the value
of the shares, then Fair Market Value shall be determined by a new Appraisal.  
  (iii)   The Committee shall maintain a written record of its method of
determining Fair Market Value.

(p) “Incentive Stock Option” shall mean an Employee Award in the form of an
option representing the right to purchase Shares from the Company, granted under
and in accordance with the terms of Section 6, that meets the requirements of
Section 422 of the Code.
(q) “Involuntary Termination” shall mean a Company-initiated (or
Affiliate-initiated) termination of a Participant’s Service as an Employee.
(r) “Non-Qualified Stock Option” shall mean an Award in the form of a option
representing the right to purchase Shares from the Company, granted under and in
accordance with the terms of Section 6, that is not an Incentive Stock Option.
(s) “Normal Retirement” shall mean, except as otherwise provided in the Award
Agreement, the Participant’s retirement as a director of the Company in
accordance with the Company’s By-Laws. Provided, however, that if Normal
Retirement triggers a payment under an Award that is subject to Section 409A,
then the director must have incurred a Separation from Service” as defined
herein and in accordance with Section 409A.
(t) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(u) “Other Stock-Based Award” shall mean any right granted under Section 9.
(v) “Participant” shall mean an individual granted an Award under the Plan.
(w) “Performance Measure” shall mean an objective performance goal based on
business criteria that apply to an individual, a business unit, an Affiliate, or
the Company as a whole.

18



--------------------------------------------------------------------------------



 



(x) “Performance Unit” shall mean any right granted under Section 8.
(y) “Plan” shall mean this NewBridge Bancorp Amended and Restated Comprehensive
Equity Compensation Plan for Directors and Employees.
(z) “Restricted Stock” shall mean any Share granted under Section 7.
(aa) “Restricted Stock Unit” shall mean a contractual right granted under
Section 7 that is denominated in Shares. Each Unit represents a right to receive
the value of one Share (or a percentage of such value, which percentage may be
higher than 100%) upon the terms and conditions set forth in the Plan and the
applicable Award Agreement. Awards of Restricted Stock Units may include,
without limitation, the right to receive dividend equivalents if such right is
provided for the Award Agreement.
(bb) “Retirement” shall mean, except as expressly provided in the Award
Agreement, the Participant’s voluntary termination of Service as an employee
after attaining age 65, or if earlier age 62 with 30 years of continuous service
as an employee with the Company or an Affiliate. Provided, that if Retirement
triggers a payment under an Award that is subject to Section 409A, then the
director must have incurred a Separation from Service” as defined herein and in
accordance with Section 409A.
(cc) “Separation from Service” shall mean an employee, director, and contractor
to the Company, Bank, and all Affiliates has a “separation from service” within
the meaning of Section 409A, including when the Participant dies, retires or has
a termination of service as explained in the following provisions:

  (i)   The employment relationship is treated as continuing intact while the
Participant is on military leave, sick leave, or other bona fide leave of
absence, if the period of leave does not exceed six (6) months or, if longer, as
long as the employee’s right to reemployment with the Company (or an Affiliate)
is provided by statute or contract. A leave of absence is bona fide only if
there is a reasonable expectation that the employee will return to perform
services for the Company (or an Affiliate). If the period of leave exceeds six
(6) months and the Participant’s right to reemployment is not provided by
statute or contract, the employment relationship is deemed to terminate on the
first day immediately following the six (6) month period;     (ii)   A director
or contractor has a separation from service upon the expiration of the contract,
and if there is more than one contract, all contracts, under which the director
or contractor performs services as long as the expiration is a good faith and
complete termination of the contractual relationship; and     (iii)   If a
Participant performs services in more than one capacity, the Participant must
separate from service in all capacities as an employee, director, and
contractor. Notwithstanding the foregoing, if a Participant provides services
both as an employee and a director, the services provided as a director are not
taken into account in determining whether the Participant has a separation from
service as an employee under a nonqualified deferred compensation plan in which
the Participant participates as an employee and that is not aggregated under
Section 409A with any plan in which the Participant participates as a director.
In addition, if a Participant provides services both as an employee and a
director, the services provided as an employee are not taken into account in
determining whether the Participant has a separation from service as a director

19



--------------------------------------------------------------------------------



 



      under a nonqualified deferred compensation plan in which the Participant
participates as a director and that is not aggregated under Section 409A with
any plan in which the Participant participates as an employee.

(dd) “Service” shall mean employment as an employee (including an officer) of
the Company or an Affiliate, or service as a member of the board of directors of
the Company or an Affiliate.
(ee) “Shares” shall mean shares of common stock of the Company, $5 par value.
(ff) “Specified Employee” means a “specified employee” as defined by
Section 409A. As of the date of the amendment and restatement of this Plan,
Section 409A provides that if the Company’s Common Stock is publicly traded on
an established securities market or otherwise, then “specified employee” means
senior officers who make $130,000 (indexed) or more annually (limited to the top
3 such officers or, if greater (up to a maximum of 50), the top 10%); 1% owners
whose compensation is $150,000 or more annually; and 5% owners regardless of
their compensation).
(gg) “Stock Appreciation Right” shall mean an Award pursuant to Section 9 that
provides for an amount payable in Shares, cash or a combination thereof, as
determined by the Committee, equal in value to the excess of the Fair Market
Value of a Share on the day the Award is exercised over the Fair Market Value of
a Share on the date of the Award.
(hh) “Substitute Award” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

20